Citation Nr: 1109573	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to an increased disability evaluation for cervical strain with degenerative changes, currently rated as 30 percent disabling.

4.  Entitlement to an increased disability evaluation for left shoulder impingement with degenerative changes and radiculopathy, currently rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967, with subsequent service in the Army National Guard from August 1981 to October 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating determinations by the above Regional Office (RO).  The Veteran also testified at a hearing held at the RO in September 2008, before the undersigned Veterans Law Judge.

In January 2009, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected cervical strain with degenerative changes from 20 percent to 30 percent, effective September 21, 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

Correspondence received in June 2009 can be construed as a claim to reopen the issue of service connection for a left hip disability.  As no action has been taken on this claim, it is hereby referred back to the RO for appropriate disposition.

The U.S. Court of Appeals for Veterans Claims (Court) has recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The claimant has reasonably raised the question of entitlement to a TDIU.  Specifically, the Veteran testified during his September 2008 hearing that he retired from employment as a result of his worsening cervical spine symptomatology.   The Board thus finds that the issue of TDIU should be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper compliance with the Board's January 2009 remand.  That remand requested that the AMC/RO contact all appropriate sources, including the Colorado Army National Guard, to verify the Veteran's service, including all periods of active duty, ADT and IDT.  The Colorado Army National Guard provided a statement in April 2009, indicating that the Veteran had no medical forms in his file and that the organization was unclear on whether or not such records existed.  The statement did not comment on whether service personnel records existed, or whether the Colorado Army National Guard had undertaken any other efforts to verify all of the Veteran's periods of active duty, ADT, or IDT.  

The failure to verify the Veteran's periods of active duty, ADT or IDT specifically impacts the conclusions drawn on a VA hypertension examination report dated March 2010.  That examiner found that hypertension was not incurred or aggravated during a period of active duty or ADT; however, without a report verifying the Veteran's periods of active duty, ADT or IDT, the Board is unable to determine the accuracy of that conclusion.

The March 2010 hypertension examiner also found "no evidence that the [Veteran's] hypertension has been aggravated by any service-connected disorder."  This finding, however, does not take into account a March 2008 finding by the Veteran's treating physician, Dr. Whitsitt, who noted that the Veteran's "blood pressure runs higher when he is having worsening of his chronic neck discomfort."  

The Board's January 2009 remand also requested that the Veteran be scheduled for VA examinations of his cervical spine and left shoulder to determine the level of severity of all orthopedic and neurological manifestations of these service-connected disorders.  A VA orthopedic examination of the Veteran's cervical spine and left shoulder was accomplished in September 2009; however, although there are notations of record suggesting that a separate neurological examination was accomplished, that report is not of record.  

Additionally, the September 2009 examiner found that there was no clinical evidence of left shoulder impingement on examination and no medical evidence of left shoulder impingement since an October 2000 MRI.  Thus, he concluded that "there is inconsistent objective clinical evidence today to diagnose an acute or chronic medical condition regarding the left shoulder."  This conclusion fails to take into account clinical notes noting a history of brachial plexus injury.  Furthermore, no X-ray studies or MRIs of the Veteran's left shoulder were accomplished on examination in September 2009.  

It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required to ensure that the orders of the Board's January 2009 remand are carried out.  

With regard to the Veteran's claim of entitlement to service connection for coronary artery disease, the Board notes that a presumption of service connection now exists if a Veteran is diagnosed to have certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery).  See 75 Fed. Reg. 53202 (August 31, 2010); see also 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).   

The medical evidence of record establishes that the Veteran has been diagnosed with coronary artery disease, and that he had active military service from 1964 to 1967.  Although his separation documents indicate that the Veteran served in Europe, his service personnel records from his period of active duty have not been associated with the claims folder; thus, any duty in the Republic of Vietnam, including temporary duty, cannot be verified.  Upon remand, the RO should contact the National Personnel Records Center (NPRC) and/or any other appropriate agency to obtain the Veteran's service personnel records and verify whether the Veteran served in the Republic of Vietnam during his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other appropriate agency and request that the Veteran's service personnel records from his period of active service from April 1964 to March 1967 be provided for inclusion with the claims folder.  The NPRC should also be asked to verify any Vietnam service.  If such records are unavailable, a negative response should be obtained, and the Veteran should be asked to complete and return NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active service from April 1964 to March 1967.  He should include his full company designation, the dates of any duty in Vietnam, and any other information that may assist VA in locating relevant personnel records.  

2.  Contact the Colorado Army National Guard, or any other appropriate agency, and request a statement verifying the Veteran's National Guard service, including all periods of active duty, ADT, and IDT (especially the period from 1981 through 2002).  If the Veteran's National Guard service cannot be verified in its entirety, the agency should so state and the Veteran should be so notified.

3.  After the aforementioned development has been completed, return the claims folder to the March 2010 VA hypertension examiner, if available, for review.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

The examiner should review the claims folder, including any documentation verifying the Veteran's service with the Colorado Army National Guard.  After such a review has taken place, the examiner should indicate his opinion whether it is at least as likely as not that the Veteran's pre-existing hypertension was aggravated, ( i.e., made permanently worse, during a period of ADT versus IDT beyond its natural progression), or whether such pre-service disability and/or aggravation is unlikely (i.e., a probability of less than 50 percent).  

If it is determined that hypertension was not incurred in or aggravated by service, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50/50 degree of probability) that the non-service-connected hypertension has been aggravated by any service-connected disorder.   Any such opinion should be reconciled with Dr. Whitsitt's finding that the Veteran's blood pressure rises during an exacerbation of his service-connected cervical spine symptomatology.  A complete rationale for all opinions expressed must be provided, and a copy of the examination report should thereafter be associated with the claims folder.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  Thereafter, incorporate into the claims file the September 2009 examination of the nerves report.  Additionally, arrange for the Veteran to undergo neurological and orthopedic examinations of his cervical spine and left shoulder.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with that examination of the Veteran.  Any disabling manifestations specifically attributable to a left shoulder disability, including, but not limited to, left shoulder impingement, degenerative joint disease, and/or brachial plexus injury, must be fully outlined and differentiated from neurological symptoms caused by any service-connected cervical spine disability.  

The claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  Any disabling manifestations specifically attributable to a left shoulder disability must be fully outlined and differentiated from any neurological symptoms caused by the service-connected cervical spine disability.

The neurologist should describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability, particularly involving the left upper extremity (in addition to orthopedic disability) as a manifestation of the service-connected cervical spine disability.  

The examiner should then provide an opinion as to the effect that the service-connected cervical spine and left shoulder disabilities have, if any, on the Veteran's current level of occupational impairment.  Moreover, the examiner should render an opinion as to whether the disabilities alone cause marked interference with employment, or the need for frequent periods of hospitalization.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

5.  After the above has been completed, readjudicate the issues on appeal, including the claim for TDIU, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


